 


JOINT VENTURE AGREEMENT
Joint Venture Agreement dated as of November 20, 2014 (this "Agreement") by and
between Mineracao Batovi Ltda., a Brazilian corporation ("Mineracao"), and
Diamante Minerals, Inc. a Nevada corporation ("Diamante").
W I T N E S S E T H
WHEREAS, the parties previously executed a certain agreement dated as of
February 10, 2014, as amended February 25, 2014, regarding the acquisition by
Diamante from Mineracao of up to a 75% interest in a joint venture in Mato
Grosso, Brazil owned by Mineracao;
WHEREAS, Mineracao and Diamante have been discussing the proposed joint venture
notwithstanding the termination of such agreement;
WHEREAS, the parties desire to execute and deliver this Agreement with respect
to the establishment of an entity to own and operate the joint venture.
NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:
ARTICLE 1
JOINT VENTURE ENTITY; SHARES
1.1            Joint Venture Entity. A new corporation shall be established by
the parties in Brazil ("Newco") with the assistance of Brazilian counsel
selected by Mineracao Batovi with legal fees to be paid for by Diamante
Minerals. Within three days of the establishment of Newco, Mineracao Batovi will
contribute the mineral claims in Mato Gross as indicated on Schedule A to Newco
for 80% of the equity interest in Newco and Diamante will contribute $1,000,000
in cash to Newco for 20% of the equity interest in Newco.
1.2            Issuance to Mineracao.  Simultaneous with the execution and
delivery of this Agreement, Diamante shall issue to Kel-Ex Development Ltd
2,700,000 shares of common stock of Diamante (the "Shares").
ARTICLE 2
EARN-IN RIGHT
2.1            First Right. In order to acquire an additional 29% interest in
Newco (the "Additional 29% Interest"), Diamante shall invest no less than an
additional US$2,000,000 of exploration expenses in Newco no later than November
20, 2017 (the "29% Earn In Period"). The itemized detail of such expenses (as
well as any other expenses incurred by Diamante in connection with this
Agreement as provided for in this Agreement) shall be evidenced by the filings
made by Diamante with the Securities and Exchange Commission (the "SEC")
indicating the incurrence of such exploration expenses as well as any other
documentary evidence submitted by Diamante to Mineracao.

--------------------------------------------------------------------------------

-2-
2.2            Negotiation Rights.  Mineracao shall have the right to negotiate
and enter into an agreement (a "Major Mining Agreement") with a major mining
company (a "Mining Company") to operate, finance and/or construct a mine on the
claims owned by Newco and grant the Mining Company at least a 51% interest in
Newco, provided that the Mining Company must commit to invest no less than
US$250,000,000 in Newco. In the event a Major Mining Agreement is entered into
the interests of Diamante and Mineracao shall be diluted pro rata in accordance
with their percentage holdings in Newco, provided that, if such Major Mining
Agreement is entered into during the 29% Earn In Period, Diamante may elect to
exercise the First Right by forthwith paying to Mineracao the amount then
remaining to be invested to acquire the Additional 29% Interest.
2.3            Profits. Any and all profits generated by Newco shall be
allocated between Diamante and Mineracao according to their respective equity
interest in Newco and paid in the form of dividends based on the assessment of
the board of the directors of Newco.
ARTICLE 3
MANAGEMENT OF NEWCO
3.1            Joint Venture Entity.  The terms provided for in this Agreement
shall be incorporated into the charter and bylaws of Newco.
3.2            Board.  During the period from the date hereof until the expiry
of the 29% Earn In Period, and thereafter in circumstances where Diamante
acquires the Additional 29% Interest, Newco shall be managed by a board of
directors comprised of two (2) representatives from each of Diamante and
Mineracao. In circumstances where Diamante fails to acquire the Additional 29%
Interest the board of directors shall thereafter be comprised of three (3)
representatives of Mineracao and one (1) of Diamante provided that, if
Diamante's interest in Newco is reduced to 10% or less, Diamante shall
thereafter not be entitled to any representation on the board of directors of
Newco. Notwithstanding anything contained herein to the contrary, the
affirmative approval of at least three of the four members of the board must be
obtained prior to taking the following actions:
(i)            the adoption of the annual budget, including all expenditures
relating to Newco, and any amendments thereto (the "Budget");
(ii)            the approval of financial statements and reports relating to
Newco;
(iii)            the appointment and termination of a general manager for Newco,
including the terms of the compensation of such manager;
(iv)            any financing or funding for Newco, including without limitation
the authorization or issuance of any right, including, without limitation, any
warrant or option or other right (contingent or otherwise) to purchase or
acquire any interest in Newco;

--------------------------------------------------------------------------------

-3-
(v)            the scope and purpose of a feasibility study for Newco, including
the determination that the study is positive;
(vi)            the decision to mine and commence commercial production;
(vii)            the sale or lease of any claim owned by Newco;
(viii)            the execution of any agreement relating directly or indirectly
to Newco, including without limitation, any off-take, lease or sale agreement or
royalty arrangement;
(ix)            the encumbrance of any type of security interest in any portion
of the assets or securities of Newco or any interest therein;
(x)            establishing any subsidiary or other company which shall have any
interest in Newco or any portion thereof;
(xi)            the appointment of key employees, agents or consultants for
Newco, including without limitation the terms of their compensation and benefit
arrangements;
(xii)            the commencement or settlement of any litigation or threatened
litigation in which the amount at issue involves more than $500,000; and
(xiii)            any termination or winding up of Newco.
3.3            Expenses.  Each of Diamante and Mineracao agree that all
expenditures relating to Newco shall be allocated in accordance with the terms
of this Agreement. Accordingly, as of the date hereof, until and unless Diamante
achieves a 49% interest in Newco as provided herein, Diamante shall be
responsible for 100% of the expenses of Newco up until the amount of $3,000,000
in total, provided that all such expenses shall first be approved in writing by
the Diamante representatives on the board of directors of Newco.
The bank account in the name of Newco shall require that both the signature of a
representative of Diamante and a representative of Mineracao shall be required
for all withdrawals from said account. Until further notice, the Diamante
representative shall be Chad Ulansky and the Mineracao representative shall be
Keiven Bauer.
Diamante and Mineracao shall cause Newco to engage Kel-Ex Development Ltd. to
carry out exploration activity in accordance with approved budgets and in this
regard it is acknowledged that Kel-Ex Development Ltd. shall be entitled to
charge a 10% administration fee on all exploration expenditures incurred under
$50,000 and 5% on all exploration expenditures incurred over $50,000.
3.4            Claims. If at any time Diamante stops funding the company or
decides to withdraw then Mineracao will be granted the right to acquire the
interest of Diamante in Newco at fair market value.

--------------------------------------------------------------------------------

-4-
3.5            Dilution.  Each of Diamante and Mineracao agree that if a party
does not fund an expenditure provided for in the Budget, the interest of said
defaulting party shall be reduced pro ratably through additional financings. 
For the avoidance of doubt the first $3,000,000 in exploration expenditures is
the responsibility of Diamante Minerals. For the purposes of such dilution
calculations Mineracao will be initially deemed to have contributed an amount
equal to its pro rata share of the amount contributed by Diamante (i.e. if
Diamante contributed $3,000,000 for 49% of Newco's share Mineracao shall be
deemed to have contributed $3,122,450 for 51%.
3.6            Interest in Newco.  Subject to Section 2.2 Mineracao agrees that
it shall not, directly or indirectly, provide any other person or party any
rights with respect to Newco without the prior written consent of Diamante.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
4.1            Representations and Warranties.  Each of Diamante and Mineracao
represent the following:
(a)            Each party represents and warrants that it is in good standing
under the laws of the jurisdiction in which it is incorporated, and that it has
all the requisite power, right and authority to enter into this Agreement and to
perform its obligations hereunder.  The execution and delivery of this Agreement
and the consummation of the obligations provided herein have been duly and
validly authorized by all necessary action on the part of each party.
(b)            This Agreement does not: (i) conflict with any provision of the
respective party's charter, or similar organizational documents or bylaws; (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which either Diamante or
Mineracao, as the case may be, is a party; or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree applicable to Diamante or
Mineracao, as the case may be, or by which any of its respective property or
asset is bound or affected. Mineracao has all requisite permits and approvals
necessary to establish and own and operate Newco and to consummate the
transactions contemplated in this Agreement.
(c)            The execution, delivery and performance of this Agreement by
Diamante or Mineracao, as the case may be, has been duly authorized by all
requisite action and constitutes the valid and binding obligation of each of
them, enforceable against it in accordance with the terms hereof.
(d)            Mineracao represents and warrants that it is the sole legal and
beneficial owner of the [property and] the claims (the "Claims") covering the
proposed joint venture, as particularly described in Schedule A annexed hereto.
Mineracao has not encumbered, mortgaged or conveyed any interest in the Claims,
including but not limited to conveying any royalty interest therein, other than
as set forth in this Agreement; and it has no knowledge of any pending
litigation or other claims challenging its rights and title to the Claims.  No
other person or entity has any rights, direct or indirect, in the Claims.

--------------------------------------------------------------------------------

-5-
(e)            Mineracao represents and warrants that prior to the date of this
Agreement, it and its affiliates have incurred no less than US$3,975,000 in
expenses with respect to the properties and mineral claims underlying the
Claims. Mineracao represents and warrants that the amount of Mineracao US$0 is
the total amount currently required to be submitted by Mineracao to the
Brazilian government (the "Government") to maintain the claims for the 2014
year. No other payment is due to the Government or any third party in order for
Mineracao to maintain the Claims or transfer the Claims to Newco.
(f)            Kelex is acquiring the Shares for investment for Kelex's own
account and not with a view to, or for resale in connection with, any
distribution. Kelex understands that the Shares to be acquired have not been
registered under the Securities Act of 1933, as amended (the "Act"), by reason
of a specific exemption from the registration provisions of the Act which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein.
(g)            Kelex is an accredited investor, as defined in Rule 501
promulgated under the Act, as indicated on the Investor Questionnaire annexed
hereto. Dr. Charles Fipke is a Director of Mineracao and owns 97% of Mineracao. 
Jose Aldo is an Officer and Director of Mineracao and owns 3% of Mineracao. The
equity owners of Kelex are Dr. Charles Fipke and the officers and directors of
Kelex are Dr. Charles Fipke_. Attached as Exhibit A is a true, complete and
accurate copy of the Articles of Association of Mineracao and Kelex, as well as
board resolutions authorizing the execution and delivery of this Agreement and
the consummation of the transactions contemplated herein.
(h)            Kelex is experienced in evaluating and investing in securities of
companies similarly situated to Diamante, and acknowledges that Kelex is able to
fend for itself, can bear the economic risk of an investment in the Shares, and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Shares.
(i)            Kelex believes it has received all the information it considers
necessary or appropriate for deciding whether to accept the Shares pursuant to
the terms of this Agreement. Mineracao has had an opportunity to ask questions
and receive answers from Diamante regarding the Shares and the business,
properties, prospects and financial condition of Diamante. Kelex acknowledges
that Diamante is a "shell" company as defined in the rules of the Act, and other
than cash, has no assets, including without limitation the current capability of
conducting any business or operations.
(j)            Kelex acknowledges that the Shares must be held indefinitely
unless subsequently registered under the Act or unless an exemption from such
registration is available. Kelex is aware of the provisions of Rule 144
promulgated under the Act which permits limited resale of securities purchased
in a private placement subject to the satisfaction of certain conditions, among
other things, the availability of certain current public information about
Diamante and the resale occurring not less than one year after a party has
purchased and paid for the securities to be sold.

--------------------------------------------------------------------------------

-6-
(k)            Any certificate representing the Shares shall have endorsed
thereon a legend substantially as follows:
"THE SHARES REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED."
ARTICLE 5
MISCELLANEOUS
5.1            Limitations on Transfers.
(a)            Neither Diamante nor Mineracao will transfer, convey, assign,
mortgage or grant an option in respect of or grant a right to purchase or in any
manner transfer, alienate or otherwise dispose of (in this section, to
"Transfer") any or all of its interest in Newco or transfer or assign any of its
rights under this Agreement (in this section, such interests and rights,
collectively, the "Holdings") other than in accordance with the provisions of
this section.  A Party may Transfer only the whole of its Holdings, except as
contemplated in subsection 5.1(c) hereof.
(b)            Subject to subsection 5.1(c) hereof, if, a party (for the
purposes of this section, the "Selling Party") wishes to sell or assign its
Holdings (the "Offered Interest") to a third party it shall first give notice in
accordance with the terms hereof (the "Sale Notice") to such effect to the other
party (for the purposes of this section, the "Non-Selling Party") and in such
Sale Notice shall provide the details of the terms on which it is prepared to
sell the Offered Interest. The Non-Selling Party shall then have the right for a
period of thirty (30) days in which to give notice to the Selling Party in
accordance with the terms hereof, that it elects to purchase the Offered
Interest on such terms. If the Non-Selling Party gives notice of its election to
purchase the Offered Interest, the parties shall enter into and consummate such
sale on the terms set forth in the Sale Notice or as otherwise mutually agreed.
If the Non-Selling Party fails to give notice of its election to purchase the
Offered Interest within the required period of time, then the Selling Party may
sell the Offered Interest to any other third party on the terms offered to the
Non-Selling Party in the Sale Notice or better. If such transaction is not
consummated within 150 days of the original Sale Notice, then the procedure
provided for in this section shall again apply.
(c)            Nothing in this section applies to or restricts in any manner:
(i)            a disposition by the transferring party of all or a portion of
its Holdings to an Affiliate (as that terms is defined under the Business
Corporations Act (British Columbia) of the transferring party, provided that
such Affiliate first assumes and agrees to be bound by the terms of this
Agreement and agrees with the other party in writing to retransfer the Holdings
to the transferring party before ceasing to be an Affiliate of the transferring
party. Notwithstanding the foregoing the other party shall not be obligated upon
such a transfer to release the transferring party from its obligations under
this Agreement;

--------------------------------------------------------------------------------

-7-
(ii)            an amalgamation, merger or other form of corporate
reorganization involving or the acquisition of shares or assets of the
transferring party which is a bona fide business transaction that has the effect
in law of the amalgamated or surviving corporation possessing, directly or
indirectly, substantially all the property, rights and interest and being
subject to substantially all the debts, liabilities and obligations of the
transferring party; or
(iii)            a sale, forfeiture, charge, withdrawal, transfer or other
disposition or encumbrance with is otherwise specifically allowed for under this
Agreement.
5.2            Indemnities.  Diamante and Mineracao shall fully indemnify,
defend, release and hold harmless each other and their respective affiliates and
successors, and their agents, and employees from and against all loss, costs,
penalties, expense, damage and liability (including without limitation, loss due
to injury or death, reasonable attorneys fees, expert fees and other expenses
incurred in defending against litigation or administrative enforcement actions,
either pending or threatened), resulting from a direct or indirect breach or
threatened breach of any representation, warranty or covenant in this
Agreement.  This indemnity shall survive termination of this Agreement.
5.3            Notice.  All notices or other communications to either party
shall be in writing and shall be sufficiently given if (i) delivered in person,
(ii) sent by electronic communication, with confirmation sent by registered or
certified mail, return receipt requested, (iii) sent by registered or certified
mail, return receipt requested, or (iv) sent by overnight mail by a courier that
maintains a delivery tracking system.  Subject to the following sentence, all
notices shall be effective and shall be deemed delivered (i) if by personal
delivery, on the date of delivery, (ii) if by electronic communication, on the
date of receipt of the electronic communication, (iii) if by mail, on the date
of delivery as shown on the actual receipt, and (iv) if by overnight courier, as
documented by the courier's tracking system.  If the date of such delivery or
receipt is not a business day, the notice or other communication delivered or
received shall be effective on the next business day ("business day" means a
day, other than a Saturday, Sunday or statutory holiday observed by banks in the
jurisdiction in which the intended recipient of a notice or other communication
is situated.)  A party may change its address from time to time by notice to the
other party as indicated above.
All notices to Diamante shall be addressed to:
Diamante Minerals, Inc.
228 Park Avenue, South, Suite 92302
New York, New York 10003-1502
Attn: Chad Ulansky

--------------------------------------------------------------------------------

-8-
with a copy (which shall not constitute notice) to:
David Lubin & Associates, PLLC
108 S. Franklin Avenue
Suite 10
Valley Stream, NY 11580
Attn: David Lubin
All notices to Mineracao shall be addressed to:
Mineracao Batovi Ltda
203-1634 Harvey Ave
Kelowna, BC, V1Y-6G2, Canada
Attn: Keiven Bauer
5.4            Waiver.  No waiver of any provision of this Agreement, or waiver
of any breach of this Agreement, shall be effective unless the waiver is in
writing and is signed by the party against whom the waiver is claimed.  No
waiver of any breach shall be deemed to be a waiver of any other subsequent
breach.
5.5            Modification.  No modification, variation or amendment of this
Agreement shall be effective unless it is in writing and signed by all parties
to this Agreement.
5.6            Entire Agreement.  This Agreement sets forth the entire agreement
of the parties with respect to the transactions contemplated herein and
supercedes any other agreement, representation, warranty or undertaking, written
or oral, among the parties.
5.7            Further Assurances.  Each of the parties agrees that it shall
take from time to time such actions and execute such additional instruments as
may be reasonably necessary or convenient to implement and carry out the intent
and purpose of this Agreement.
5.8            Governing Law; Disputes.  This Agreement shall be governed by and
construed in accordance with the laws of the Province of British Columbia and
the laws of Canada applicable therein. All disputes arising out of or in
connections with this Agreement, or in respect of any defined legal relations
associated therewith or derived therefrom, shall be referred to and finally
resolved by a sole arbitrator by arbitration under the rule of The Commercial
Arbitration Act of British Columbia.
5.9            Attorneys Fees.  In any arbitration or litigation between the
parties to this Agreement or persons claiming under them resulting from, arising
out of, or in connection with this Agreement or the construction or enforcement
thereof, the substantially prevailing party or parties shall be entitled to
recover from the defaulting party or parties, all reasonable costs, expenses,
attorneys fees, expert fees, and other costs of suit incurred by it in
connection with such litigation, including such costs, expenses and fees
incurred prior to the commencement of the proceeding, in connection with any
appeals, and collecting any final judgment entered therein. If a party or
parties substantially prevails on some aspects of such action, but not on
others, the arbitrators or court, as the case may be, may apportion any award of
costs and attorneys fees in such manner as it deems equitable.

--------------------------------------------------------------------------------

-9-
5.10            Construction.  The section and paragraph headings contained in
this Agreement are for convenience only, and shall not be used in the
construction of this Agreement.  The invalidity of any provision of this
Agreement shall not affect the enforceability of any other provision of this
Agreement. The parties agree that this Agreement is the product of negotiation
and that neither party will be deemed to be the drafter thereof. Each party to
this Agreement consulted with, or had the opportunity to consult with, its legal
department or with the independent attorney of its choice with regard to the
Agreement, and signs it voluntarily.
5.11            Signatures. This Agreement may be executed by facsimile or other
electronic form and in counterparts, each of which shall constitute an original
and all of which together shall constitute one instrument.
Remainder of Page Intentionally Omitted; Signature Pages to Follow

--------------------------------------------------------------------------------

-10-
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
MINERACAO BATOVI LTDA
/s/ Charles Fipke
By: __________________________
Name: Charles Fipke
Title: Director
DIAMANTE MINERALS INC.
/s/ Chad Ulansky
By: __________________________
Name: Chad Ulanksy
Title: Chairman and CEO
KEL-EX DEVELOPMENT LTD.
/s/ Charles Fipke
By: __________________________
Name: Charles Fipke
Title: President

--------------------------------------------------------------------------------



 
ACCREDITED INVESTOR STATUS
Kel-Ex Development Ltd represents that it is an Accredited Investor on the basis
that it is (check one):
o            (i)  A bank as defined in Section 3(a)(2) of the Act, or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act, whether acting in its individual or fiduciary capacity; a broker or
dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934;
an insurance company as defined in Section 2(13) of the Act; an investment
company registered under the Investment Company Act of 1940 (the "Investment
Company Act") or a business development company as defined in Section 2(a)(48)
of the Investment Company Act; a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; a plan established and maintained by a state,
its political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 ("ERISA"), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
o           (ii)  A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
o           (iii)  An organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.
o           (iv)  A director or executive officer of the Company.
o           (v)  A natural person whose individual net worth, or joint net worth
with that person's spouse, at the time of his or her purchase exceeds
$1,000,000.
o            (vi)  A natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person's
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.
o           (vii)  A trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) (i.e., a person who has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of
the prospective investment).
o            (viii)  An entity in which all of the equity owners are accredited
investors.  (If this alternative is checked, Mineracao must identify each equity
owner and provide statements signed by each demonstrating how each is qualified
as an accredited investor.  Further, Mineracao represents that it has made such
investigation as is reasonably necessary in order to verify the accuracy of this
alternative.)

